Citation Nr: 1145475	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  04-31 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include due to undiagnosed illness. 

2.  Entitlement to service connection for chronic fatigue, including due to an undiagnosed illness.

3.  Entitlement to a rating greater than 10 percent for a low back strain with degenerative disc disease and degenerative joint disease prior to September 26, 2006. 

4.  Entitlement to a rating greater than 20 percent for a low back strain with degenerative disc disease and degenerative joint disease beginning September 26, 2006, to April 15, 2010. 

5.  Entitlement to a rating greater than 40 percent for a low back strain with degenerative disc disease and degenerative joint disease beginning April 16, 2010. 

6.  Entitlement to a compensable initial rating for radiculopathy, left lower extremity prior to November 21, 2010.

7.  Entitlement to a compensable initial rating for radiculopathy, right lower extremity prior to April 16, 2010. 

8.  Entitlement to a compensable initial rating for radiculopathy, left lower extremity beginning November 21, 2010.

9. Entitlement to a compensable initial rating for radiculopathy, right lower extremity beginning to April 16, 2010. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  A December 2002 rating decision granted an increased rating of 10 percent for lumbar strain.  A January 2003 rating decision denied service connection for a skin disorder and chronic fatigue, including as due to undiagnosed illness. 

In June 2006 the Board remanded all of these issues for further development. 

A July 2009 rating decision granted a 20 percent rating for low back strain effective September 26, 2006.  

In October 2009 the Board again remanded the issues of increased ratings for low back strain, and service connection for a skin disorder and chronic fatigue for further development. 

A July 2011 rating decision granted an increased rating of 40 percent for low back strain with degenerative disc disease and degenerative joint disease effective April 16, 2010.  The July 2011 rating decision also granted separate noncompensable ratings for radiculopathy of the left and right lower extremities. 

As the currently-assigned staged ratings for the low back strain with degenerative disc disease and degenerative joint disease do not constitute a full grant of all benefits possible, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the issue of employability has not been raised by the record as the Veteran has reported that he is still employed. 

The issues of service connection for joint pain, to include as due to an undiagnosed illness; a neck disability; posttraumatic stress disorder (PTSD); sleep apnea; and an eye disability, have been raised by the record, and were previously referred to the RO in both the June 2006 and October 2009 Board decisions but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disorder and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2006, the evidence of record demonstrates that the service-connected low back strain with degenerative disc disease and degenerative joint disease was manifested by intermittent back pain with not more than mild limitation of lumbar motion, with no evidence of muscle spasms or loss of lateral spine motion; no evidence of forward flexion of the thoracolumbar spine less than 60 degrees; a combined range of motion of the thoracolumbar spine in excess of 120 degrees; normal motion of the thoracolumbar spine; no guarding or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour; and no incapacitating episodes. 

2.  From September 26, 2006, to April 15, 2010 the evidence of record demonstrates that the service-connected low back strain with degenerative disc disease and degenerative joint disease was manifested by not more than moderate lumbosacral strain with no evidence of severe lumbosacral strain or severe limitation of lumbar motion; no evidence of forward flexion limited to 30 degrees or less; no ankylosis of the thoracolumbar spine and no incapacitating episodes.

3.  Beginning April 16, 2010, the evidence of record demonstrates that the service-connected low back strain with degenerative disc disease and degenerative joint disease was manifested by severe limitation of lumbar motion; with no evidence of ankylosis of the spine and no incapacitating episodes.

4.  Prior to November 21, 2010, there is no objective clinical evidence of mild incomplete paralysis of the left lower extremity. 

5.  Prior to April 16, 2010, there is no objective clinical evidence of mild incomplete paralysis of the right lower extremity. 

6.  Beginning November 21, 2010, there is objective clinical evidence of mild incomplete paralysis of the left lower extremity. 

7.  Beginning April 16, 2010, there is objective clinical evidence of mild incomplete paralysis of the right lower extremity. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 10 percent for the service-connected a low back strain with degenerative disc disease and degenerative joint disease prior to September 26, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (2003), 5237 (in effect since September 26, 2003).

2.  The criteria for the assignment of a rating greater than 20 percent for the service-connected a low back strain with degenerative disc disease and degenerative joint disease from September 26, 2006 to April 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (2003), 5237(in effect since September 26, 2003).

3.  The criteria for the assignment of a rating greater than 40 percent for the service-connected a low back strain with degenerative disc disease and degenerative joint disease beginning April 16, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5295 (2003), 5237 (in effect since September 26, 2003).  

4.  The criteria for a compensable initial rating for radiculopathy, left lower extremity prior to November 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2011). 

5.  The criteria for a compensable initial rating for radiculopathy, right lower extremity prior to April 16, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2011).

6.  The criteria for a 10 percent, but not greater, initial rating for radiculopathy, left lower extremity beginning November 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2011). 

7.  The criteria for a 10 percent, but not greater, initial rating for radiculopathy, right lower extremity beginning April 16, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Two letters dated in May 2002 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A July 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he refused to provide a Form 21-4142 in order for the VA to assist in acquiring any additional records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in November 2002, September 2006, July 2008, April 2010, November 2010 and April 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes with respect to the Veteran's low back disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. § 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran disagreed with the 10 percent rating for his low back strain originally assigned under Diagnostic Code 5295, effective from February 2002. 

At a November 2002 VA examination the Veteran reported persistent low back pain since 1978.  He claimed no weakness, fatigability, decreased endurance, incoordination or any flare ups.  Upon physical examination there was no tenderness to percussion on the lumbar spine, no postural abnormalities or fixed deformities, musculature was symmetrical and no spasms.  The range of motion of the spine was 80 degrees flexion, 20 degrees extension, 20 degrees left and right lateral flexion, and 40 to 50 degrees left and right rotation.  No neurological deficits were noted.  The examiner diagnosed a low back strain.  A November 2002 x-ray of the back revealed minimal early degenerative osteoarthritis. 

December 2003 magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel disc degeneration and multilevel disc protrusions. 

In a December 2003 orthopedic follow-up Dr. LS noted the results of the MRI and diagnosed degenerative disc disease at L3-4, L4-5 and L5-S1.  

An October 2004 medical examination noted the Veteran's history of low back pain which he was told was a strain.  In an October 2004 medical history report the Veteran reported recurrent back pain and numbness or tingling. 

At a September 26, 2006, joint examination the Veteran reported recurrent low back pain with a diagnosis of strain.  The Veteran reported that the pain was not debilitating, he could perform his daily activities, and it did not prevent him from being employed.  The Veteran reported no incapacitating episodes.  He reported no weakness, fatigability, decreased endurance, incoordination or flare-ups.  Upon physical evaluation the Veteran had no tenderness to percussion, and no postural abnormalities or fixed deformities.  His musculature was symmetrical with no spasms.  The range of motion of the spine was 65 degrees flexion, 15 degrees extension, 20 degrees left and right lateral flexion, and 40 degrees left and right rotation.  The Veteran also complained of pain on motion with forward flexion, and pain on repeated motions.  

At a September 26, 2006, spine examination the Veteran reported back pain since service.  It is unclear whether the Veteran reported radiating pain as the examiner noted "in addition to the nonradiating low back pain, the patient states that he has had pain for the last year, which he attributes to his advancing age.  The pain radiates down the back of his legs and is associated with his back pain."  The Veteran reported no missed work due to back pain and that he took three ibuprofen a month for his back pain.  He reported no incapacitating episodes.  Upon physical examination the there was no lumbar paravertebral muscle spasm or tenderness at the beginning or end of the examination.  The Veteran reported low back pain on straight leg rating at 40 degrees bilaterally.  Lumbar range of motion revealed right and left lateral flexion of 30 degrees after three repetitions with pain; right and left lateral rotation of 35 degrees with pain at the end; forward flexion of 50 degrees on the first two trials and 60 degrees on the third with pain; and extension of 10 degrees after three trials without pain.  The examiner reported that any limitations secondary to repetitive movement would be speculative.  The examiner diagnosed early degenerative disc disease with low back pain and diminished range of motion.  A September 26, 2006 lumbar spine x-ray revealed degenerative disease.

A July 2008 VA examination for chronic fatigue syndrome evaluated the Veteran's low back disability.  No postural abnormalities or fixed deformities such as kyphosis or scoliosis were found.  There was no spasm of paravertebral muscles but there was tenderness over the lower lumbar spine.  The range of motion of the lumbar spine was forward flexion of 70 degrees, extension of 10 degrees, left and right lateral flexion of 20 degrees, and left and right rotation of 30 degrees.  All movements were noted to be performed slowly and in a stiff manner with pain, especially on the left and right rotations.  The examiner stated that it was not possible to comment on the Deluca criteria without resorting to mere speculation.  The examiner also reported that an October 2006 MRI showed mild degenerative changes, and diagnosed degenerative joint disease of the lumbar spine. 

At an April 16, 2010, VA examination of the spine, the Veteran reported intermittent radiating pain down the posterior aspect of both legs into the heels.  He reported flare-ups of back pain two times per month lasting three to four days, for which he used a cane intermittently.  He reported no urinary or fecal incontinence, erectile dysfunction, paresthesias, leg or foot weakness, falls or unsteadiness, but he did report numbness.  The Veteran reported a history of decreased motion, stiffness, spasms and pain, including radiating shooting pain down his legs into his heels.  He also reported moderate flare-ups every two to three weeks lasting one to two days, which were precipitated by bending, lifting and excessive physical exercise and alleviated by local heat, transcutaneous electrical nerve stimulation (TENS) unit, medication and rest.  The Veteran reported incapacitating episodes after he slipped on a step at work, strained his lower back and missed 30 days of work. 

Upon physical examination the Veteran's posture, symmetry and gait were all normal.  There were no abnormalities of the spinal curvatures, including no kyphosis, lordosis, scoliosis, reverse lordosis or spine ankylosis.  There were objective findings of guarding, tenderness, weakness, and pain with motion of the thoracic sacrospinalis.  Sensory examination of the upper and lower extremities was normal.  The range of motion of the lumbar spine was flexion to 45 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on repetitive motion.  Additional limitations on the range of motion after repetitive testing resulted in flexion of 30 degrees, extension to 20 degrees, left and right lateral rotation to 30 degrees, and left and right lateral flexion to 20 degrees.  The examiner found the Veteran to have a positive Lasegue's sign on the right.  The examiner found no incapacitating episodes due to intervetebral disc syndrome.  
The examiner diagnosed chronic low back pain and lumbar radiculopathy secondary to degenerative disc disease and degenerative joint disease of the lumbar spine.  The examiner found there to be significant effects on usual occupation as the Veteran was assigned different duties due to problems with lifting and carrying. 

At a November 21, 2010, VA examination of the spine the Veteran reported a history of back pain flare-ups every two to four months lasting one to two weeks, which was triggered by lifting, bending, or climbing the stairs at his house and during which time the Veteran was unable to work.  He reported a history of urinary urgency and frequency, nocturia, numbness, paresthesias, and unsteadiness related to his prostate cancer.  The Veteran reported flashes of pain daily lasting minutes which radiated to the shoulder blades and felt like a needle.  Upon examination the Veteran's posture was stooped and he had an antalgic gait.  There were no abnormal spinal curvatures.  There were objective findings of spasms, pain with motion, and tenderness of the thoracolumbar spine.  The range of motion of the thoracolumbar spine was flexion to 25 degrees, extension to 10 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 25 degrees.  There was objective evidence of pain on range of motion, and repetitive motion but no additional limitations on the range of motion after three repetitions.  Sensory examination revealed that there were abnormalities on the right and left lower extremities with stocking distribution loss below both knees.  The examiner found positive Lasegue's sign on both sides. 

At an April 7, 2011, VA examination the Veteran reported that his back pain had worsened and he had intermittent radiation to both legs.  He reported flare-ups every two to four months lasting three to seven days which were precipitated by weather.  The Veteran reported erectile dysfunction, numbness and paresthesias as a result of prostate cancer.  He reported a history of fatigue, decreased motion, stiffness, weakness, spasms and spine pain with radiating pain.  Physical examination revealed that the Veteran's posture was stooped and he had an antalgic gait.  There were no abnormal spinal curvatures.  Objective abnormalities of the thoracolumbar spine were spasms, guarding, tenderness, weakness and pain with motion.  Sensory examination revealed stocking distribution loss below both knees.  The range of motion of the thoracolumbar spine was flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion, and following repetitive motion.  The examiner found no additional limitations on range of motion after three repetitions.  In a July 2011 addendum the examiner opined that it was as least as likely as not that the Veteran's degenerative joint disease and degenerative disc disease were related to service. 

The rating criteria governing the evaluation of spine disabilities were revised effective September 23, 2002, and September 26, 2003.

The old regulations in effect during the time period provided a 10 percent rating for lumbosacral strain with characteristic pain on motion; a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position; and a 40 percent rating for severe lumbosacral strain characterized by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion under Diagnostic Code 5295.  

Under the old Diagnostic Code 5292, a 10 percent rating was assigned for slight limitation of motion of the lumbar spine; a 20 percent rating was assigned for moderate limitation of motion; and a 40 percent rating was assigned for severe limitation of lumbar motion.  

Under the old Diagnostic Code 5293, a 10 percent rating was assigned for mild intervertebral disc syndrome; a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating for severe intervertebral disc syndrome with recurring attacks, with intermittent relief; and a 60 percent rating for  with symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Higher evaluations were also afforded under Diagnostic Code 5286 and 5289 for ankylosis of the entire or lumbar spine, respectively; and under Diagnostic Code 5285 for residuals of fractured vertebrae with an additional 10 percent warranted for demonstrable deformity of a vertebral body.  

Under the criteria revised effective September 23, 2002, Diagnostic Code 5293 instructed that symptoms of intervertebral disc syndrome shall be evaluated on the basis of total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

Note (1) following Diagnostic Code 5293 reflects that, for the purpose of evaluations under Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  'Chronic orthopedic and neurological manifestations' means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated under the criteria for the most appropriate orthopedic diagnostic code or codes.  Neurological disabilities are to be separately evaluated using criteria for the most appropriate neurological diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002. 

Effective September 26, 2003, the criteria concerning intervertebral disc syndrome rated on the basis of incapacitating episodes remained the same but were reclassified as Diagnostic Code 5243.  

Effective September 26, 2003, the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235 to 5243 if 5243 is not evaluated under the intervetebral syndrome formula) requires that a back disability be evaluated under whichever method results in the higher evaluation, when all disabilities are combined, under 38 C.F.R. § 4.25, and the spine is to be evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned where forward flexion of the lumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is assigned if the medical evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Note (1) following the General Rating Formula stipulates that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (2) reflects that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (4) indicates that range of motion measurements should be rounded to the nearest five degrees.  Note (5) stipulates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5242, effective September 26, 2003.

Where a law or regulation changes during the pendency of a claim for an increased rating, VA must consider whether the revised or the old criteria are more favorable to the Veteran.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. Section 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.

Increased rating greater than 10 percent prior to September 26, 2006 

Prior to September 26, 2006, a higher 20 percent rating would be warranted under the old Diagnostic Code 5295 if there was lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, however there is no showing of muscle spasms or loss of lateral spine motion prior to September 26, 2006.  A higher 20 percent rating would also be warranted under the old Diagnostic Code 5292 if there was moderate limitation of lumbar motion.  While limitation of lumbar motion was shown, it was never demonstrated to be worse than mild.  Furthermore there is no showing of ankylosis of the lumbar spine, or severe lumbosacral strain which would warrant a higher rating under old Diagnostic Codes 5286 and 5280 respectively.  Under the new General Rating Formula, effective September 26, 2003, a 20 percent rating would be warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However prior to September 26, 2006 forward flexion of the thoracolumbar spine was shown to be 80 degrees at the most limited and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There were no incapacitating episodes, defined as requiring prescribed bedrest by a physician, to warrant a higher rating under the new Diagnostic Code 5243 for intervertebral disc syndrome.  There was also no additional uncompensated limitation of lumbar motion that could provide a basis for a higher rating based on pain with functional use.  See 38 C.F.R. § 4.40, 4.45, and 4.59.  

Increased rating greater than 20 percent from September 26, 2006, to April 15, 2010

From September 26, 2006 to April 15, 2010 a 20 percent rating was assigned under Diagnostic Code 5295-5237 for low back strain.  Under the old Diagnostic Code 5295 a higher 40 percent rating would be warranted for severe lumbosacral strain; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion however there is no evidence of severe lumbosacral strain during this period.  38 C.F.R. § 4.71a (Diagnostic Code 5295).  Under the old Diagnostic Code 5292, a higher 40 percent rating would be warranted where there was severe limitation of lumbar motion, however there is no evidence that the limitation of lumbar motion was ever worse than moderate.  Under the new General Rating Formula a higher 40 percent rating would be warranted where forward flexion of the lumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the thoracolumbar spine however, there was no evidence of forward flexion limited to 30 degrees or less or ankylosis of the thoracolumbar spine.  During the time period forward flexion of the thoracolumbar spine was limited to 50 degrees at the worst.  There were no incapacitating episodes, defined as requiring prescribed bedrest by a physician, to warrant a higher rating under the new Diagnostic Code 5243 for intervertebral disc syndrome.  Moreover, there was once again no evidence of additional uncompensated limitation of lumbar motion that could provide a basis for a higher rating based on pain with functional use.  See 38 C.F.R. § 4.40, 4.45, and 4.59.  

Increased rating greater than 40 percent beginning April 16, 2010 

Beginning April 16, 2010, a 40 percent rating is assigned under Diagnostic Code 5295-5237.  A 40 percent rating is the highest rating available under old Diagnostic Code 5295 and Diagnostic Code 5292.  Under the new General Rating Formula a higher 50 percent rating would be warranted if the medical evidence shows unfavorable ankylosis of the entire thoracolumbar spine, however there is no evidence of ankylosis of the spine at any time.  There were no incapacitating episodes, defined as requiring prescribed bedrest by a physician, to warrant a higher rating under the new Diagnostic Code 5243 for intervetebral disc syndrome. 

While the numerous VA examinations noted that the Veteran reported pain in his lower back, pain is already compensated in the assignment of the ratings. 

Pain on use is considered a major factor in evaluating disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Only the April 16, 2010 VA examination found there to be additional limitations on the range of motion after repetitive testing, and the more limited measurements were used for rating purposes, in consideration of the Veteran's pain on use.  It should also be noted that the maximum rating provided for limitation of lumbar motion under either the old or new criteria is 40 percent, and it has been held that in such a situation, additional pain on functional use need not be considered.  Johnston.  Moreover, under former Diagnostic Code 5293, only mild lower extremity radiculopathy has been demonstrated (as addressed further below), which is clearly inconsistent with the highest rating of 60 percent under that Code for pronounced intervertebral disc syndrome.  In addition, as was noted previously, there is no additional uncompensated limitation of motion that could provide a basis for an even higher rating based on pain with functional use, and the Board is unable to provide separate ratings for radiculopathy and a rating under Diagnostic Code 5293 as to do so would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14 (2011).  

Radiculopathy  

The July 2011 rating decision granted separate noncompensable ratings for radiculopathy of both the left and right lower extremities related to the low back strain with degenerative disc disease and degenerative joint disease effective April 7, 2010.  The rating decision identified April 7, 2010, as the effective date based on the date of the VA examination however the date the earliest VA examination which diagnosed lumbar radiculopathy was in fact April 16, 2010.  The separate ratings are considered part of the Veteran's claim for an increased rating for low back strain and are on appeal.  See 38 C.F.R. § 4.71a.

A noncompensable rating was assigned for radiculopathy of the left and right lower extremities under Diagnostic Code 8520 which provides ratings for paralysis of the sciatic nerve.  Under Diagnostic Code 8520 a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

At the April 16, 2010, VA examination the Veteran reported numbness and intermittent radiating pain down the posterior aspect of both legs into the heels.  Although the examiner diagnosed lumbar radiculopathy, the sensory examination was normal.  He did, however, note a positive Lasegue's sign on the right lower extremity.  At the November 21, 2010, VA examination the sensory examination found abnormalities on the right and left lower extremities with stocking distribution loss below both knees.  The examiner also found positive Lasegue's sign on both sides.  The April 7, 2011, VA examination again found stocking distribution loss below both knees. 

Based on the objective evidence of record, a compensable 10 percent rating for mild incomplete paralysis for left and right lower extremity lumbar radiculopathy is warranted effective from April 16, 2010, for the right lower extremity (positive clinical findings on the right) and from November 21, 2010, for the left lower extremity.  A compensable rating is not warranted prior to those dates as there is no objective clinical evidence of any sensory impairment and while the Veteran is competent to state that he had radiating pain earlier than those points in time, he is not competent to render a diagnosis with respect to such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The assignment of different ratings throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support additional staged ratings other than the ones assigned herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with the veteran's employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Furthermore, the Veteran has reported some interference with employment, but not marked interference. 

The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

A rating greater than 10 percent for a low back strain with degenerative disc disease and degenerative joint disease prior to September 26, 2006, is denied. 

A rating greater than 20 percent for a low back strain with degenerative disc disease and degenerative joint disease beginning September 26, 2006, to April 15, 2010, is denied.

A rating greater than 40 percent for a low back strain with degenerative disc disease and degenerative joint disease beginning April 16, 2010, is denied.

A compensable initial rating for radiculopathy, left lower extremity prior to November 21, 2010, is denied.

A compensable initial rating for radiculopathy, right lower extremity prior to April 16, 2010, is denied. 

A 10 percent, but not greater, initial rating for radiculopathy, left lower extremity beginning November 21, 2010, is granted, subject to the statutes and regulations governing the payment of monetary benefits.  

A 10 percent, but not greater, initial rating for radiculopathy, right lower extremity beginning April 16, 2010 is granted subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

In October 2006, a VA skin examination was conducted.  The VA examiner stated that he was unable to supply the requested opinion without resort to speculation, but did not explain why.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It cannot be determined whether the question of a nexus cannot be resolved in light of current medical knowledge, or if the examiner merely lacks the background and training required to render the opinion.  Thus, the examination report is found to be inadequate.  As such, a remand for clarification is required. 

As for the remaining issue of entitlement to service connection for chronic fatigue, including as secondary to undiagnosed illness, in the Board's previous remand, the Board noted that the Veteran was pursuing a claim for service connection for sleep apnea and therefore directed that the RO develop and adjudicate this claim.  The Board further noted that the record indicated that the Veteran's fatigue may be related to the diagnosis of sleep apnea, and the Board therefore deferred any decision as to the claim for service connection for chronic fatigue pending the RO's adjudication of the claim for service connection for sleep apnea.  Consequently, since there is no indication that the RO took any action with respect to the Board's request, the Board has once again referred this claim for appropriate adjudication, and will continue to hold its adjudication of the claim for service connection for chronic fatigue in abeyance pending the RO's development and adjudication of the claim for service connection for sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  Any indicated studies and tests should be accomplished.  The examiner should review the claims folder prior to the examination and indicate as such.  

The examiner should provide an opinion to whether it is at least as likely as not (50 percent probability or greater) that the record shows objective indicators of skin symptoms due to undiagnosed illness; there was a minimum of a six-month period of chronicity of those objective indicators; and that those objective indicators are not attributable to a known diagnosis. 

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disability had its clinical onset during service or is related to any in-service disease, event, or injury. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After the above is completed, and the RO has adjudicated the Veteran's claim for service connection for sleep apnea, readjudicate the Veteran's claims for service connection for a skin disability and chronic fatigue, including as secondary to undiagnosed illness.  If the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and give them an appropriate time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


